Title: From George Washington to Henry Knox, 1 May 1782
From: Washington, George
To: Knox, Henry


                        
                            Sir—
                            Head Quarters 1st May 1782
                        
                        I have been favored with your Letter of the 21st Ulto. I am so totally in the dark at this Time, respecting
                            the Scene of our operations for the ensueing Campaign, that I cannot at present, give you any directions respecting the
                            Time and Rout that Colo. Lamb’s Regiment shall march—as soon as I am decided, I shall inform you in season.
                        The sappers and Miners have been ordered to West Point, because, their Services may be usefull at that Post.
                            I am with esteem Dr Sir Your Most humbe Servt 
                        
                            
                                Go: Washington
                            
                        
                    